Case 2:21-cr-00075-MCS Document 5 Filed 02/23/21 Page 1 of 2 Page ID #:23
                                                                               FILED
                                                                     CLERK, U.S. DISTRICT COURT


                                                                       02/23/2021

                                                                              DM
                                                                   CENTRAL DISTRICT OF CALIFORNIA


     2:21-cr-00075-MCS
                                                                     BY: ___________________ DEPUTY
Case 2:21-cr-00075-MCS Document 5 Filed 02/23/21 Page 2 of 2 Page ID #:24
